Citation Nr: 0417991	
Decision Date: 07/06/04    Archive Date: 07/21/04

DOCKET NO.  02-10 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
service-connected left ankle disability.  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from March 1990 to March 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2001 rating decision of the RO.  

At January 2004 hearing before the undersigned Veterans Law 
Judge, the veteran indicated a desire to file a claim of 
service connection for a low back disability and a right knee 
disability claimed as secondary to her service-connected left 
ankle disability.  

As these issues have not been procedurally developed, the 
Board is referring it to the RO for appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  

The case is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on her part.  



REMAND

Upon review of the record, the Board concludes that the 
veteran has not received adequate notice of the Veterans 
Claims Assistance Act of 2000 (VCAA) and of the veteran's and 
VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As such, the RO must send the veteran a letter 
detailing the foregoing.  

Next, the RO must obtain from the veteran details of left 
ankle treatment, both VA and private, since May 2000.  After 
obtaining the requisite release, the RO should seek to obtain 
all such records that are not already associated with the 
claims file.  

Finally, the RO should schedule a VA examination to assess 
the current severity of the service-connected left ankle 
disability.  The examiner is to enumerate all symptoms and 
manifestations of the veteran's left ankle disability to 
include range of motion and comment upon whether functional 
loss due to pain and weakness causes additional disability 
beyond that reflected on range of motion measurement.  The 
examiner should also discuss findings with respect to 
weakened movement, excess fatigability and incoordination.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  See also Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003); See Quartuccio, 
supra.  The RO must also send the veteran 
a letter outlining the provisions of VCAA 
along with the veteran's and VA's 
respective responsibility as to 
furnishing that evidence.  

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
details regarding all private and VA 
medical treatment for her service-
connected left ankle disability.  The RO 
should obtain all VA treatment records 
not already of record and after securing 
the necessary release, the RO should make 
reasonable efforts to obtain all private 
medical records not already associated 
with the claims file.  

3.  The RO should schedule a VA 
examination in order to ascertain the 
current severity of the service-connected 
left ankle disorder.  The claims file and 
a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  The 
examiner is asked to discuss all symptoms 
and manifestations of the veteran's left 
ankle disability to include range of 
motion.  The examiner should comment upon 
whether functional loss due to pain and 
weakness causes additional disability 
beyond that reflected on range of motion 
measurement.  The examiner should also 
discuss findings with respect to weakened 
movement, excess fatigability and 
incoordination.  A rationale for all 
opinions and conclusions must be 
provided.  

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
medical examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Finally, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



